DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Pub No. 2011/0263938) in view of Krivopisk et al. (US Pub No. 2014/0364691).
With regards to claims 1, 15 and 18-19, Levy discloses a minimally invasive image acquisition system comprising:

a plurality of illumination sources (i.e. “discrete illuminators”) disposed at a distal end (i.e. “tip section 500” forms a distal end of the endoscope) of the tubular probe and comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength (paragraphs [0063], [0064], [0067]; paragraphs [0012]-[0021], referring to the discrete front and side illuminators being configured to emit light in different wavelengths; Figure 5);
a first light sensing element (502) disposed at the distal end (i.e. “tip section 500”) of the tubular probe and proximal to the first subset of illumination sources (508), the first light sensing element having a first field of view and configured to receive illumination reflected from a first portion of a surgical site when the first portion of the surgical site is illuminated by at least one of the plurality first subset of illumination sources (paragraphs [0063]-[0064]; referring to the one or more illuminators (508) being placed next to lens assembly (504) or attached to the same integrated circuit board (506) on which the image sensor (502) is mounted, and thus the first light sensing element (502) is proximal/near to the first subset of illumination sources (508); Figure 5; note that the “first light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub 2019/0200906);
a second light sensing element (512) disposed at the distal end (i.e. “tip section 500”) of the tubular probe and proximal to the second subset of illumination sources note that the “second light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub);
wherein the second field of view overlaps at least a portion of the first field of view (paragraphs [0033], [0051]-[0052], referring to the fields of views of said front-pointing camera and side-pointing camera are at least partially overlapping; Figure 2, note that there is at least some overlap (209) between the field of view (208) and the field of view (212)), and
wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by least one illumination source of the second subset of illumination sources (paragraphs [0017]-[0021]; claims 61-65, referring to the different wavelengths, and specifically, claim 61, which sets forth that said discrete front and side illuminators are configured to emit light in different wavelengths); and
a computing system (616; paragraphs [0073]-[0076], referring to the processing by the controller (616)of the images/video streams; note that the “computing system” has been interpreted as corresponding to a processor, as set forth in paragraph [0018] of the corresponding PG-Pub, along with the algorithms as described throughout the specification for performing the claimed functions), wherein the computing system is configured to: 
receive data from the first light sensing element, receive data from the second light sensing element (paragraphs [0073]-[0076]; Figure 6),
compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element (paragraphs [0074]-[0076], for example, video streams received from the different cameras may be processed by the controller (616) to combine into a single, panoramic video frame; Figure 6), and
transmit the imaging data for receipt by at least one (620) of a plurality of display systems (paragraphs [0074]-[0076], referring to the display configured to display images/and/or video streams received from the cameras, wherein there may be two or more displays; Figure 6).
Further, with regards to claims 15 and 18-19, Levy further discloses that their system comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”, which is implicitly required for the controller of Levy to function) coupled to the processor, the memory storing instructions (i.e. “computer readable instructions”) executable by the processor to control an operation of the illumination sources and perform the functions of the computing system (paragraphs [0072]-[0075]; Figure 6).
a data network..
Krivopisk et al. discloses an interface unit (8700, 8900) configured to functionally associated with an endoscope system (10, 8810) which comprises at least two simultaneously operating imaging channels (50a,50b) associated with at least two displays (40a, 40b in Figures 87A and 88; 8840a-c in Fig. 89) (paragraphs [1187]; Figures 87A-89).  The interface unit comprises an image processor (8710) functionally associated with at least two imaging channels, and configured to generate images comprising image data received simultaneously from the at least two imaging channels (paragraph [1187]; Figures 87A-89).  The interface unit further comprises a communication channel comprising a communication interface port (8770) configured to allow communication between the interface unit computer and a computer network at least for transferring files between the interface unit computer and the computer network, wherein the computer network can be a local computer network, a hospital network or the Internet (paragraphs [1194]-[1196]).  The interface unit is configured to communicate through the communication interface port to a network computer, substantially in real time a video stream generated by the image processor (paragraphs [0128], [1196]; Figures 87A-89, note in Figure 89, the data network/computer network is that of a computerized surgical hub system).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging data of Levy be transmitted via a data network, as taught by Krivopisk et al., in order to provide transmission of the 
With regards to the limitation concerning the imaging data being specifically transmitted “to a modular control tower in data communication with a plurality of display systems, wherein the modular control tower is configured to be in data communication with at least one smart electronic surgical device”, Examiner notes that claims 1, 15 and 19 are directed to an apparatus, wherein the limitation is considered to be directed to an intended use of the claimed apparatus and/or manner of operating the claimed apparatus.  Specifically, claim 1 sets forth that their system comprises of a tubular probe comprising a plurality of illumination sources, a first light sensing element, a second light sensing element and a computing system, claim 15 sets forth that their system comprises a processor and a memory coupled to the processor and storing instructions executable by the processor, claim 18 sets forth a system comprising a control circuit and claim 19 sets forth that their system comprises a non-transitory computer readable medium storing computer executable instructions that are executed by a machine.  However, the modular control tower is not positively set forth as part of the claimed apparatus of the respective claims.  Rather, the claimed apparatuses are set forth as being intended to be used to transmit the imaging data “to a modular control tower…”, wherein the modular control tower is not set forth as part of the claimed structure of the apparatus claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the computing capable of transmitting the imaging data via the data network to any receiving element, including a modular control tower [which is in data communication with a plurality of display systems and which is in data communication with at least one smart electronic surgical device], the above combined references meet the above limitation of the apparatus claims.  
With regards to claim 2, Levy discloses that the first field of view has a first angle and the second field of view has a second angle and the first angle is the same as the second angle (paragraphs [0025]-[0026], note that “at least one of said front and side-pointing cameras” may have a field of view of 90, 120 or 150 or more degrees, and therefore two of the cameras may have respective field of views of the same angle; paragraph [0069], referring to the front and side-pointing image sensors (502, 512) may be identical in terms of field of view).
	With regards to claim 3, Levy disclose that the first field of view has a first angle and the second field of view has a second angle and the first angle differs from the second angle (paragraphs [0025]-[0026], note that “at least one of said front and side-pointing cameras” may have a field of view of, for example, 90 degrees and “at least one of said front and side-pointing cameras” may have a field of view of, for example,  of 120 or 150 or more degrees, and therefore one camera may have a field of view of 90 degrees and the other camera may have a field of view of a different angle, such as 120 or 150 or more, etc. degrees).  
	With regards to claim 4, Levy discloses that the first light sensing element has an optical component configured to adjust the first field of view (paragraphs [0063], [0066], Note that the “optical component” has been interpreted as corresponding to filters, lenses, shutters, and equivalents thereof, as set forth in paragraph [0458] of the corresponding PG-Pub).
	With regards to claim 5, Levy discloses that the second light sensing element has an optical component configured to adjust the second field of view (paragraphs [0063], [0066], referring to lens assembly including a plurality of lenses, static or movable, which may provide a field of view of at least 90 degrees and up to essentially 180 degrees, wherein a movable lens would adjust the field of view; Note that the “optical component” has been interpreted as corresponding to filters, lenses, shutters, and equivalents thereof, as set forth in paragraph [0458] of the corresponding PG-Pub).
	With regards to claim 8, Levy discloses that the first light sensing element (i.e. 502) and the second light sensing element (i.e.512) are at least partially disposed within an elongated camera probe (i.e. body of the multi-sensor endoscope) (paragraphs [0063], [0065]; Figure 5, note that the first and second light sensing elements (502, 512) are disposed within the body of the multi-camera endoscope).
With regards to claim 9, Levy discloses that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraph [0013], referring to said illuminators being configured to emit white light, which is within the visible spectrum).
With regards to claim 10, Levy discloses that at least one of the plurality of illumination sources is configured to emit light having a specified central wavelength 
With regards to claim 11, Levy discloses that the specified central wavelength outside of the visible spectrum is within an ultra-violet range (paragraph [0014]).
With regards to claim 12, Levy discloses that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraph [0015]).
With regards to claim 13, Levy discloses that the computing system comprises a computing system configured to perform a first data analysis on the data received from the first sensing element and a second data analysis on the data received from the second light sensing element (paragraph [0075], referring to the video streams being processed to combine them into a single, panoramic video frame, based on an overlap between fields of view of the cameras, which would implicitly require data analysis of the two video streams from the first and second sensing elements).
With regards to claims 16, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to receive, from a surgical instrument (i.e. signals from the handle of the endoscope, which is considered a surgical instrument as can be used for surgical interventions), operational data (i.e. bending, rotating, or angulating signals) related to a function (i.e. maneuvering) or status of the surgical instrument (paragraphs [0051], [0071]-[0074]).
With regards to claim 17, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to compute imaging data based on the first data received from the first light sensing element, the second .  

Claims 1, 3, 6-7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US Pub No. 2010/0292535) in view of Levy and Krivopisk et al..
With regards to claims 1, 15, 18 and 19, Paskar discloses a minimally invasive image acquisition system comprising:
a tubular probe (paragraphs [0004], [0012], [0025], referring to tube body of the endosope)
a first light sensing element (21) disposed at the distal end of the tubular probe and having a first field of view (i.e. either FOV1 or FOV2) and configured to receive illumination reflected from a first portion of a surgical site when the first portion of the surgical site is illuminated (paragraphs [0025], [0030], note that the viewing element may comprise of CMOS or CCD sensors; Figures 1 and 6; note that the “first light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub);
a second light sensing element (15) disposed at the distal end of the tubular probe and having a second field of view (i.e. either FOV1 if FOV2 is considered to be the first field of view or FOV 2 of FOV1 is considered to be the first field of view) and configured to receive illumination reflected from a second portion of the surgical site note that the “second light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub); and 
However, though Paskar discloses that their endoscope provides illumination (paragraph [0025]), Paskcar does not specifically disclose that the illumination is provided by a plurality of illumination sources comprising a first subset of illumination sources and a second subset of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first light sensing element is proximal to the first subset of illumination sources and the second light sensing element is proximal to the second subset of illumination sources, and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources. 
Further, Pascar does not specifically disclose that their system further comprises a computing system (note that the “computing system” has been interpreted as corresponding to a processor, as set forth in paragraph [0018] of the corresponding PG-Pub, along with the algorithms as described throughout the specification for performing the claimed functions), wherein the computing system is configured to: receive data from the first light sensing element, receive data from the second light sensing element, compute imaging data based on the data received from the first light sensing element 
Further, with regards to claims 15, 18 and 19, Pascar does not specifically disclose that their system further comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”) coupled to the processor, the memory storing instructions (i.e. “computer readable instructions”) executable by the processor to control an operation of the illumination sources and perform the functions of the computing system.
Levy discloses an endoscope comprising two or more sensors/cameras and a plurality of illumination sources (i.e. “illuminators”) disposed at a distal end of the tubular probe and comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first and second subset of illumination sources are proximal, respectively, to the first and second light sensing elements and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources (paragraphs [0064]-[0067], referring to the one or more illuminators (508, 518) being placed next to a respective lens assembly (504, 514) or attached to the same respective integrated circuit board (506, 516) on which the image sensor (502, 512) is mounted, and thus the first/second light sensing element (502, 512) is proximal/near to the first/second subset of illumination sources (508, 518); paragraphs [0012]-[0021], referring to the discrete front and side illuminators being configured to emit light in 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the endoscope of Pascar provide illumination by a plurality of illumination sources disposed at a distal end of the tubular probe and comprising a first subset of illumination sources and a second subset of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first light sensing element is proximal to the first subset of illumination sources and the second light sensing element is proximal to the second subset of illumination sources, and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources and to have the system of Pascar further comprise a computing system, wherein the computing system is configured to receive data from the first light sensing element, receive data from the second light sensing 
However, the above combined references do not specifically disclose that the imaging data is transmitted via a data network.
Krivopisk et al. discloses an interface unit (8700, 8900) configured to functionally associated with an endoscope system (10, 8810) which comprises at least two simultaneously operating imaging channels (50a,50b) associated with at least two displays (40a, 40b in Figures 87A and 88; 8840a-c in Fig. 89) (paragraphs [1187]; Figures 87A-89).  The interface unit comprises an image processor (8710) functionally associated with at least two imaging channels, and configured to generate images comprising image data received simultaneously from the at least two imaging channels (paragraph [1187]; Figures 87A-89).  The interface unit further comprises a communication channel comprising a communication interface port (8770) configured to allow communication between the interface unit computer and a computer network at least for transferring files between the interface unit computer and the computer network, wherein the computer network can be a local computer network, a hospital network or the Internet (paragraphs [1194]-[1196]).  The interface unit is configured to communicate through the communication interface port to a network computer, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging data of the above combined references be transmitted via a data network, as taught by Krivopisk et al., in order to provide transmission of the data to a hospital network, thereby providing the ability to share data to the hospital staff.  
With regards to the limitation concerning the imaging data being specifically transmitted “to a modular control tower in data communication with a plurality of display systems, wherein the modular control tower is configured to be in data communication with at least one smart electronic surgical device”, Examiner notes that claims 1, 15 and 19 are directed to an apparatus, wherein the limitation is considered to be directed to an intended use of the claimed apparatus and/or manner of operating the claimed apparatus.  Specifically, claim 1 sets forth that their system comprises of a tubular probe comprising a plurality of illumination sources, a first light sensing element, a second light sensing element and a computing system, claim 15 sets forth that their system comprises a processor and a memory coupled to the processor and storing instructions executable by the processor, claim 18 sets forth a system comprising a control circuit and claim 19 sets forth that their system comprises a non-transitory computer readable medium storing computer executable instructions that are executed by a machine.  However, the modular control tower is not positively set forth as part of the claimed apparatus of the respective claims.  Rather, the claimed apparatuses are set forth as capable of transmitting the imaging data via the data network to any receiving element, including a modular control tower [which is in data communication with a plurality of display systems and which is in data communication with at least one smart electronic surgical device], the above combined references meet the above limitation of the claims.  
With regards to claim 3, Pascar discloses that the first field of view has a first angle and the second field of view has a second angle and the first angle differs from the second angle (paragraph [0025], referring to the FOV2 differing from the FOV1; see Figures 1-2 and 6-7).
With regards to claim 6, Pascar discloses that the second field of view (FOV1) overlaps all of the first field of view (FOV2) (Figure 6).  
With regards to claim 7, Pascar discloses that the first field of view (FOV2) is completely enclosed by the second field of view (FOV 1) (Figure 6).
With regards to claim 9, Levy discloses that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraph [0013], referring to said illuminators being configured to emit white light, which is within the visible spectrum).

With regards to claim 11, Levy discloses that the specified central wavelength outside of the visible spectrum is within an ultra-violet range (paragraph [0014]).
With regards to claim 12, Levy discloses that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraph [0015]).
With regards to claim 13, Levy discloses that the computing system comprises a computing system configured to perform a first data analysis on the data received from the first sensing element and a second data analysis on the data received from the second light sensing element (paragraph [0075], referring to the video streams being processed to combine them into a single, panoramic video frame, based on an overlap between fields of view of the cameras, which would implicitly require data analysis of the two video streams from the first and second sensing elements).
With regards to claims 16, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to receive, from a surgical instrument (i.e. signals from the handle of the endoscope, which is considered a surgical instrument as can be used for surgical interventions), operational data (i.e. bending, rotating, or angulating signals) related to a function (i.e. maneuvering) or status of the surgical instrument (paragraphs [0051], [0071]-[0074]).
.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascar in view of Levy and Krivopisk et al. as applied to claim 1 above, and further in view of Liang et al. (US Pub No. 2016/0088204).
With regards to claims 4 and 5, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the first sensing element or the second light sensing element has an optical component configured to adjust the first or second field of view. 
Liang et al. disclose and endoscope with a CMOS sensor (66) for capturing an image through a first lens group (62), wherein one or more of the objectives in the front and rear groups (62, 63) may be a zoom lens so that magnification and angles of fields of views of the probe for illumination and imaging may be adjusted as desired (Abstract; paragraph [0055]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first and second light sensing elements of the above combined references to have an optical component configured to .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy and Krivopisk et al. as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, the above combined references meets the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different wavelengths which may be useful to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]). Fluorescent and non-fluorescent images can be recorded by respective sensors, wherein emission image content (e.g., fluorescing tissue) can be parsed and superimposed (i.e. a first data analysis) and superimposed on image content that is not emitting (e.g., tissue that is not fluorescing), or vice versa (paragraphs [0290]-[0292], [0314], note that one image undergoes a data analysis comprising of parsing, etc, which the other image does not undergo (i.e. second data analysis that does not include parsing), and therefore data acquired from different sensors undergo different processing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first data analysis of Levy differ .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascar in view of Levy and Krivopisk et al. as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, the above combined references meet the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different wavelengths which may be useful to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]). Fluorescent and non-fluorescent images can be recorded by respective sensors, wherein emission image content (e.g., fluorescing tissue) can be parsed and superimposed (i.e. a first data analysis) and superimposed on image content that is not emitting (e.g., tissue that is not fluorescing), or vice versa (paragraphs [0290]-[0292], [0314], note that one image undergoes a data analysis comprising of parsing, etc, which the other image does not undergo (i.e. second data analysis that does not include parsing), and therefore data acquired from different sensors undergo different processing).
.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
With regards to Levy, Applicant argues that the amended claims require multiple light sensing elements and illumination sources all disposed at the distal end of the tubular probe, wherein Levy does not disclose the limitation as Levy discloses such elements located at a distal end and at a lateral side of the probe.  
Examiner respectfully disagrees and notes that, as seen in Figure 5 of Levy and set forth in paragraph [0063], the claimed elements are specifically positioned on “tip section 500”, and therefore, Levy does disclose that the claimed elements are disposed at the distal end as they are positioned on “tip section 500” which forms and/or is part of the distal end/half of the endoscope (i.e. “tubular probe”).
With regards to Krivopisk and Pascar, Applicant argues that, although Krivopisk teaches that the communication interface device permits communication between the interface and a computer network, neither Krivopsik nor Pascar teach that the network is specifically connected to a modular control tower or that the modular control tower specifically is in communication with at least one smart electronic surgical device.  
not positively set forth as part of the claimed apparatus of the respective claims.  Rather, the claimed apparatuses are set forth as being intended to be used to transmit the imaging data “to a modular control tower…”, wherein the modular control tower is not set forth as part of the claimed structure of the apparatus claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the computing sytem/processor/control circuit of the above combined references is capable of transmitting the imaging data via the data network to any 
With regards to Pascar, Applicant argues that Pascar discloses two illumination tubes, while amended claim 1 recites that the multiple illumination sources and sensors are disposed at the distal end of only a single tubular probe (“the tubular probe”).  
Examiner notes that Levy is relied upon for teaching the illumination sources in the rejection and therefore Applicant’s arguments with regards to Pascar is moot.  However, with regards to the claims requiring a “single tubular probe”, Examiner notes that the claim recites “a tubular probe”, wherein the “tubular probe” of Pascar is considered to be the endoscope (11) structure, which is “tubular” in form. Though the tubular probe (i.e. endoscope) of Pascar may include two tubes, elements disposed on the distal end of either one of the tubes are considered to be “disposed at a distal end of the tubular probe” as they are part of the distal end/half of the endoscope/”tubular probe”.  
The claims therefore remain rejected under the previously applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelton (US Pub No. 2018/0049798) disclose a computer system provided as a single tower which can be modular (i.e. “modular control tower”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793